DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed on 02/11/2022, with respect to claim 9 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the scaler being configured receive”; it should be changed to “the scaler being configured to receive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0222780 A1) in view of Mandelli et al. (US 2017/0208273 A1) and Takatsuka et al. (US 2017/0324918 A1).

As to claim 1, Chang et al. discloses an image sensor (Fig.1), comprising:
a dual conversion gain (DCG) pixel (Fig.1: DCG pixels 108) configured to output a high conversion gain signal according to a high conversion gain ([0013]: “each DCG pixel 108 of DCG pixel array 102 may be configured for dual conversion gain operation to output high conversion gain (HCG) pixel data or low conversion gain (LCG) pixel data”. The high conversion gain pixel data corresponds to the high conversion gain signal in the claim) and output a low conversion gain signal according to a low conversion gain ([0013]: the low conversion gain pixel data corresponds to the low conversion gain signal in the claim), by adjusting a conversion gain ([0017]: “during an HCG mode, DCG transistor Tr5 242 is turned off in response to DCG signal 256….  Conversely, during a LCG mode, DCG transistor Tr5 242 is turned on in response to DCG signal 256”.  The conversion gain is adjusted by turning the DCG transistor on and off);
a ramp generator (Fig.1: ramp generator 110) configured to generate a ramp signal ([0020]: ramp signal); 
a comparator (Fig.1: comparator 112) configured to compare the high conversion gain signal and the ramp signal to output a first comparison result, and compare the low conversion gain signal and the ramp signal to output a second comparison result ([0020]: the comparator 112 having a first input to receive a ramp signal, and a second input to receive an output signal from a column bitline 150 of DCG pixel array; the output signal received from column bitline may be one of a LCG signal or an HCG signal from a respective of the DCG pixels.  Therefore, when the comparator 112 compares the high conversion gain signal and the ramp signal, the output of the comparator corresponds to the first comparison result; when the comparator 112 compares the low conversion gain signal and the ramp signal, the output of the comparator corresponds to the second comparison result); and
a counter (Fig.1: counter 114) configured to output a first counting result value based on the first comparison result and output a second counting result value based on the second comparison result ([0021]: the output of the counter 114 is written into the first memory circuit 118 (SRAM1) or the second memory circuit 120 (SRAM1). [0033]: the LCG data is written into SRAM1 118.  [0036]: HCG data is written into SRAM2 120.  The HCG data corresponds to the claimed first comparison result; and the LCG data corresponds to the claimed second comparison result). 
Chang et al. fails to disclose a correlated double sampler including a scaler, the scaler being configured to receive the high conversion gain signal output from the DCG pixel, and to scale a voltage level of the high conversion gain signal by a predetermined integer multiple; 
the ramp generator configured to generate a first ramp signal and a second ramp signal, a slope of the second ramp signal being different from a slope of the first ramp signal;
the comparator configured to compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result.
However, Mandelli et al. teaches a correlated double sampler (Fig.2: CDS capacitor C1, CDS clamp switches CDS1 and CDS2 and the CONTR logic block 3) including a scaler ([0025]: “the voltage V1 sampled and held at time t1 (FIG. 6) and the voltage held at time t2 (FIG. 6) are scaled by 2.sup.n−1”. Therefore, a scaler is included in the CDS), the scaler being configured receive the high conversion gain signal output from the DCG pixel ([0016] discloses that the pixel is dual conversion gain pixel. Thus, the pixel voltage sampled in capacitor C1 includes high conversion gain signal), and to scale a voltage level of the high conversion gain signal by a predetermined integer multiple ([0025]: “the voltage V1 sampled and held at time t1 (FIG. 6) and the voltage held at time t2 (FIG. 6) are scaled by 2n−1, where n is an integer number”. Therefore, 2n−1 is integer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang et al. with the teaching of Mandelli et al. to include a correlated double sampler including a scaler, the scaler being configured receive the high conversion gain signal output from the DCG pixel, and to scale a voltage level of the high conversion gain signal by a predetermined integer multiple, so as to reduce the pixel noise and increase the signal-to-noise ratio.

The combination of Chang et al. and Mandelli et al. fails to disclose the ramp generator configured to generate a first ramp signal and a second ramp signal, a slope of the second ramp signal being different from a slope of the first ramp signal;
the comparator configured to compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result.
However, Takatsuka et al. teaches the ramp generator configured to generate a first ramp signal and a second ramp signal (Fig.7; [0090-0091]: the reference signal Vref1 and reference signal Vref2 corresponds to the claimed first ramp signal and second ramp signal, respectively), a slope of the second ramp signal being different from a slope of the first ramp signal (Fig.11; [0091]: “Note that a slope gradient is different between these signals”);
the comparator configured to compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result ([0136]: the column A/D conversion unit determines the signal level of the pixel signal from the unit pixel, and selects the reference signal Vref1 or reference signal Vref2, according to the determined signal level, to obtain signal S1 (HG) or signal S2 (LG)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang et al. and Mandelli et al. with the teaching of Takatsuka et al. to have the ramp generator configured to the generate a first ramp signal and a second ramp signal, a slope of the second ramp signal being different from a slope of the first ramp signal, and have the comparator configured to compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result, so as to reduce the error in the correlated double sampling result without an increase in the circuit area of the A/D conversion unit, leading to more accurate A/D conversion ([0142]).

As to claim 5, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image sensor as claimed in claim 1, wherein:
the DCG pixel (Chang et al.: Fig.2: DCG pixel 208) includes:
a photoelectric converter (Chang et al.: Fig.2: photodiode PD 234),
a transfer transistor (Chang et al.: Fig.2: transfer transistor Tr1 236),
a reset transistor (Chang et al.: Fig.2: reset transistor Tr2 246),
a dual gain transistor (Chang et al.: Fig.2: DCG transistor Tr5 242),
a drive transistor (Chang et al.: Fig.2: row select transistor Tr4 248), and
a selection transistor (Chang et al.: Fig.2: amplifier transistor Tr3 240), and
wherein:
the photoelectric converter is connected between a ground node and the transfer transistor (Chang et al.: Fig.2: PD 234 is connected between a ground node and transfer transistor Tr1 236),
the transfer transistor is connected between the photoelectric converter and a first floating diffusion node (Chang et al.: Fig.2: transfer transistor Tr1 236 is connected between PD 234 and first floating diffusion FD1 238),
the reset transistor is connected between a power supply voltage and a second floating diffusion node (Chang et al.: Fig.2: reset transistor is connected between power supply voltage Vdd and second floating diffusion FD2 260),
the dual gain transistor is connected between the first floating diffusion node and the second floating diffusion node (Chang et al.: Fig.2: the DCG transistor Tr5 242 is connected between the first floating diffusion FD1 238 and the second floating diffusion FD2 260),
the drive transistor is connected between the power supply voltage and the selection transistor (Chang et al.: Fig.2: row select transistor Tr4 248 is connected between the power supply voltage Vdd and the amplifier transistor Tr3 240), 
the selection transistor is connected between the drive transistor and an output terminal of the DCG pixel (Chang et al.: Fig.2: the amplifier transistor Tr3 240 is connected between the row select transistor Tr4 248 and column bitline 250), and
the scaler is configured to receive an output of the selection transistor (Mandelli et al.: Fig.2: the transistor M3 corresponds to the selection transistor. [0024-0025]: the voltage being scaled are the pixel signal sampled in capacitor C1, and the pixel signal is output from the transistor M3/selection transistor).

As to claim 6, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image sensor as claimed in claim 5, wherein the conversion gain is adjusted by driving the dual gain transistor (Chang et al.: [0017]: “during an HCG mode, DCG transistor Tr5 242 is turned off in response to DCG signal 256…, during a LCG mode, DCG transistor Tr5 242 is turned on in response to DCG signal 256”).

As to claim 7, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image sensor as claimed in claim 6, wherein the conversion gain is adjusted to the low conversion gain by turning on the dual gain transistor (Chang et al.: [0017]: “during a LCG mode, DCG transistor Tr5 242 is turned on in response to DCG signal 256”), and is adjusted to the high conversion gain by turning off the dual gain transistor (Chang et al.: [0017]: “during an HCG mode, DCG transistor Tr5 242 is turned off in response to DCG signal 256”).

As to claim 8, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image sensor as claimed in claim 1, wherein the high conversion gain is a greater conversion gain than the low conversion gain, and the conversion gain is a magnitude ratio of an analog pixel signal output from the DCG pixel with respect to a unit photo-charge generated by photoelectric conversion (By definition, conversion gain is measure as the change in output voltage with the absorption of one charge, which is, in other words, the ratio of the pixel signal output from the pixel to a unit photo charge).

As to claim 15, Chang et al. discloses an image processing system (Fig.1), comprising:
a dual conversion gain (DCG) pixel array (Fig.1: DCG pixel array 102) including a plurality of DCG pixels (DCG pixels 108), each DCG pixel being configured to output a high conversion gain signal according to a high conversion gain ([0013]: “each DCG pixel 108 of DCG pixel array 102 may be configured for dual conversion gain operation to output high conversion gain (HCG) pixel data or low conversion gain (LCG) pixel data”. The high conversion gain pixel data corresponds to the high conversion gain signal in the claim) and output a low conversion gain signal according to a low conversion gain ([0013]: the low conversion gain pixel data corresponds to the low conversion gain signal in the claim), by adjusting a conversion gain ([0017]: “during an HCG mode, DCG transistor Tr5 242 is turned off in response to DCG signal 256….  Conversely, during a LCG mode, DCG transistor Tr5 242 is turned on in response to DCG signal 256”.  The conversion gain is adjusted by turning the DCG transistor on and off);
a ramp generator (Fig.1: ramp generator 110) configured to generate a ramp signal ([0020]: ramp signal); 
a correlated double sampler (Fig.1: comparator 112) configured to receive the high conversion gain signal ([0020]: “Comparator 112 also includes a second input coupled to receive an output signal from a column bitline 150 of DCG pixel array 150. As discussed above, the output signal received from column bitline 150 may be one of a LCG signal or an HCG signal from a respective one of the DCG pixels 108”), compare the high conversion gain signal and the ramp signal to output a first comparison result, and compare the low conversion gain signal and the ramp signal to output a second comparison result ([0020]: the comparator 112 having a first input to receive a ramp signal, and a second input to receive an output signal from a column bitline 150 of DCG pixel array; the output signal received from column bitline may be one of a LCG signal or an HCG signal from a respective of the DCG pixels.  Therefore, when the comparator 112 compares the high conversion gain signal and the ramp signal, the output of the comparator corresponds to the first comparison result; when the comparator 112 compares the low conversion gain signal and the ramp signal, the output of the comparator corresponds to the second comparison result); and
a counter (Fig.1: counter 114) configured to output a first counting result value based on the first comparison result and output a second counting result value based on the second comparison result ([0021]: the output of the counter 114 is written into the first memory circuit 118 (SRAM1) or the second memory circuit 120 (SRAM1). [0033]: the LCG data is written into SRAM1 118.  [0036]: HCG data is written into SRAM2 120.  The HCG data corresponds to the claimed first comparison result; and the LCG data corresponds to the claimed second comparison result).
Chang et al. fails to disclose the ramp generator configured to generate a first ramp signal and a second ramp signal;
the correlated double sampler configured to scale a voltage level of the high conversion gain signal by a predetermined integer multiple, compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result.
However, Mandelli et al. teaches the correlated double sampler (Fig.2: CDS capacitor C1, CDS clamp switches CDS1 and CDS2 and the CONTR logic block 3) configured to scale a voltage level of the high conversion gain signal by a predetermined integer multiple ([0025]: “the voltage V1 sampled and held at time t1 (FIG. 6) and the voltage held at time t2 (FIG. 6) are scaled by 2n−1, where n is an integer number”. That is, 2n−1 is integer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang et al. with the teaching of Mandelli et al. to scale a voltage level of the high conversion gain signal by a predetermined integer multiple, and the comparator compares the scaled high conversion gain signal and the ramp signal, so as to reduce the pixel noise and increase the signal-to-noise ratio.

The combination of Chang et al. and Mandelli et al. fails to disclose the ramp generator configured to generate a first ramp signal and a second ramp signal;
the correlated double sampler configured to compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result.
However, Takatsuka et al. teaches the ramp generator configured to generate a first ramp signal and a second ramp signal (Fig.7; [0090-0091]: the reference signal Vref1 and reference signal Vref2 corresponds to the claimed first ramp signal and second ramp signal, respectively);
the correlated double sampler configured to compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result ([0136]: the column A/D conversion unit determines the signal level of the pixel signal from the unit pixel, and selects the reference signal Vref1 or reference signal Vref2, according to the determined signal level, to obtain signal S1 (HG) or signal S2 (LG)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang et al. and Mandelli et al. with the teaching of Takatsuka et al. to have the ramp generator configured to the generate a first ramp signal and a second ramp signal, and have the correlated double sampler configured to compare the scaled high conversion gain signal and the first ramp signal to output a first comparison result, and compare the low conversion gain signal and the second ramp signal to output a second comparison result, so as to reduce the error in the correlated double sampling result without an increase in the circuit area of the A/D conversion unit, leading to more accurate A/D conversion ([0142]).

As to claim 16, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image processing system as claimed in claim 15, wherein:
each DCG pixel (Chang et al.: Fig.2: DCG pixel 208) includes a photoelectric converter (Chang et al.: Fig.2: photodiode PD 234), a transfer transistor (Chang et al.: Fig.2: transfer transistor Tr1 236), a reset transistor (Chang et al.: Fig.2: reset transistor Tr2 246), a dual gain transistor (Chang et al.: Fig.2: DCG transistor Tr5 242), a drive transistor (Chang et al.: Fig.2: row select transistor Tr4 248), and a selection transistor (Chang et al.: Fig.2: amplifier transistor Tr3 240), the selection transistor being configured to output the high conversion gain signal and the low conversion gain signal (Mandelli et al.: Fig.2: the transistor M3 corresponds to the selection transistor. [0016]: the pixel is dual conversion gain pixel; therefore, the pixel signals output from the selection transistor are high conversion gain signal and low conversion gain signal),
the correlated double sampler (Mandelli et al.: Fig.2: CDS capacitor C1, CDS clamp switches CDS1 and CDS2 and the CONTR logic block 3) includes a scaler (Mandelli et al.: [0025]: “the voltage V1 sampled and held at time t1 (FIG. 6) and the voltage held at time t2 (FIG. 6) are scaled by 2.sup.n−1”. Therefore, a scaler is included in the CDS) configured to receive the high conversion gain signal from the selection transistor (Mandelli et al.: Fig.2: the transistor M3 corresponds to the selection transistor. [0024-0025]: the voltage being scaled are the pixel signal sampled in capacitor C1, and the pixel signal is output from the transistor M3/selection transistor),
the image processing system further includes a control unit configured to transmit analog gain information to the scaler, the analog gain information including information about the predetermined integer multiple (Mandelli et al.: Fig.2; [0022]: since the pixel output is being scaled at CDS before it is input to the ADC consisting of comparator 1 and LATCH 2, the gain information for scaling the analog conversion gain signal/pixel signal is also analog information).

Claims 17-19 recite substantially similar subject matter as disclosed in claims 5-7, respectively; therefore, they are rejected for the same reasons.
Method claim 20 recites substantially similar subject matter as disclosed in claim 1; therefore, it is rejected for the same reasons.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0222780 A1) in view of Mandelli et al. (US 2017/0208273 A1) and Takatsuka et al. (US 2017/0324918 A1) as applied to claim 1 above, and further in view of Nikai (US 2011/0032401 A1).

As to claim 2, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image sensor as claimed in claim 1, wherein the DCG pixel is driven within a first time period (Chang et al.: Fig.3A),
wherein the first time period includes a plurality of second time periods (Chang et al.: Fig.3A: L_SHR, H_SHR, H_SHS, L_SHS), and
wherein the plurality of second time periods include an auto zero period, a high conversion gain reset signal period (Chang et al.: Fig.3A: second timing interval H_SHR), a high conversion gain image signal period (Chang et al.: Fig.3A: third timing interval H_SHS), a low conversion gain image signal period (Chang et al.: Fig. 3A: fourth timing interval L_SHS), and a low conversion gain reset signal period (Chang et al.: Fig.3A: first timing interval L_SHR).
The combination of Chang et al., Mandelli et al., and Takatsuka et al. fails to disclose an auto zero period.
However, Nikai teaches an auto zero period (Fig.4: auto-zero period).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang et al., Mandelli et al. and Takatsuka et al. with the teaching of Nikai to include an auto zero period, so as to correct/cancel the offset of the input signal, thereby causing the comparison unit to accurately invert the signals.

As to claim 3, Chang et al., Mandelli et al., Takatsuka et al. and Nikai discloses the image sensor as claimed in claim 2, wherein the ramp generator adjusts an absolute value of the slope of the first ramp signal to be smaller than an absolute value of the slope of the second ramp signal (Takatsuka et al.: Fig.11: the slope of the reference signal Vref1 for high gain signal is smaller than the slope of the reference signal Vref2 for low gain signal).

As to claim 4, Chang et al., Mandelli et al., Takatsuka et al. and Nikai discloses the image sensor as claimed in claim 3, wherein the ramp generator adjusts the slope and an offset of the first ramp signal in the auto zero period such that the first ramp signal is compared with the scaled high conversion gain signal (Nikai: Figs.10A and 10B; [0081-0082]: according to the offset to the level of the basis signal set in the auto-zero period, the amplitude of the slope signal is adjusted).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0222780 A1) in view of Mandelli et al. (US 2017/0208273 A1) and Takatsuka et al. (US 2017/0324918 A1) as applied to claim 1 above, and further in view of Schwerman (US 2011/0174801 A1).

As to claim 10, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image sensor as claimed in claim 1.
The above combination fails to disclose the ramp generator includes a variable ramp current source, a variable offset source, and a ramp resistor.
However, Schwerman teaches the ramp generator includes a variable ramp current source, a variable offset source, and a ramp resistor (Fig.6; [0035]: the current source 604 corresponds to the variable ramp current source and variable offset source; the resistor 602 corresponds to the claimed ramp resistor).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang et al., Mandelli et al. and Takatsuka et al. with the teaching of Schwerman to include a variable ramp current source, variable offset source, and a ramp resistor, so as to generate variable ramp signal for different conversion gain.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0222780 A1) in view of Mandelli et al. (US 2017/0208273 A1) and Takatsuka et al. (US 2017/0324918 A1) as applied to claim 1 above, and further in view of Tantawy (US 2021/0037201 A1).

As to claims 11 and 12, Chang et al. in view of Mandelli et al. and Takatsuka et al. discloses the image sensor as claimed in claim 1.
The above combination does not expressly disclose a noise generated by the image sensor is modeled including adders and a buffer; and wherein a noise generated by the image sensor is affected by a shot noise, a conversion gain, a pixel noise, a Correlated-Double- Sampling (CDS) noise, an analog gain, and a quantization noise.
However, Tantawy discloses a noise generated by the image sensor is modeled including adders and a buffer (Fig.6; [0048-0049]); and wherein a noise generated by the image sensor is affected by a shot noise, a conversion gain, a pixel noise, a Correlated-Double- Sampling (CDS) noise, an analog gain, and a quantization noise ([0048-0049]: the noise generated includes pixel sensor noise, shot noise, reset noise, quantization noise, and other noise sources).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to realize a noise generated by the image sensor is modeled including adders and a buffer; and wherein a noise generated by the image sensor is affected by a shot noise, a conversion gain, a pixel noise, a Correlated-Double- Sampling (CDS) noise, an analog gain, and a quantization noise, so as to take into account these noise sources and process the pixel signals in a way that minimizes different noises, thereby improving the image quality.

As to claim 13, Chang et al. in view of Mandelli et al., Takatsuka et al. and Tantawy discloses the image sensor as claimed in claim 12, wherein a dynamic range of a digital signal is increased when the analog gain is increased (Chang et al.: [0003]: high dynamic range images can be obtained by implementing dual conversion gain image sensors).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0222780 A1) in view of Mandelli et al. (US 2017/0208273 A1), Takatsuka et al. (US 2017/0324918 A1) and Tantawy (US 2021/0037201 A1) as applied to claim 12 above, and further in view of Lee et al. (US 2016/0088248 A1).

As to claim 14, Chang et al. in view of Mandelli et al., Takatsuka et al. and Tantawy discloses the image sensor as claimed in claim 12.
The above combination fails to disclose a magnitude of a random noise of a digital signal is reduced when the analog gain is increased.
However, Lee et al. teaches a magnitude of a random noise of a digital signal is reduced when the analog gain is increased ([0090]: “when the analog gain is high (for example, when the analog gain is 16.times. in FIG. 5), the counter noise NQ is not dominant over the total noise NT”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang et al., Mandelli et al., Takatsuka et al. and Tantawy with the teaching of Lee et al. to realize that the magnitude of a random noise of a digital signal is reduced when the analog gain is increased, so as to reduce noise and improve image quality.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebihara (US 2018/0302578 A1) discloses an apparatus and method for an image sensor with a two-input dual stage comparator for dual conversion gain high dynamic range operation.
Kim et al. (US 2018/0205897 A1) discloses an image sensor including a pixel array, a ramp voltage generator, a correlation double sampler (CDS) configured to compare the ramp voltage with the signal voltages to output a comparison signal, a counter configured to count the comparison signal according to a counter clock to output a digital signal, and a digital scaling unit configured to scale the digital signal to have a second gain.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696